Citation Nr: 0802707	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension with 
left ventricular hypertrophy, claimed as a cardiovascular 
condition.  

2.  Entitlement to an increased initial rating for a shrapnel 
wound of the left leg, evaluated as 20 percent disabling.  

3.  Entitlement to an increased initial rating for scarring 
of the left posterolateral leg, evaluated as 20 percent 
disabling.  

4.  Entitlement to an effective date prior to October 3, 
2002, for the award of service connection for scarring of the 
left posterolateral leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim for service 
connection for a cardiovascular condition and granted service 
connection for a shrapnel wound of the left leg with a 
noncompensable evaluation, effective October 3, 2002.  

The veteran filed a notice of disagreement (NOD) in February 
2003.  The RO subsequently increased the disability rating to 
20 percent for the shrapnel wound of the left leg, effective 
October 3, 2002.  The RO also granted service connection for 
scarring of the left leg evaluated as 20 percent disabling, 
effective October 3, 2002, and confirmed the denial of 
service connection for a cardiovascular disorder.  See June 
2004 rating decision.  The veteran did not thereafter file a 
NOD regarding the 20 percent rating assigned for scarring of 
the left leg.  Regardless, the RO included the issue in a 
June 2004 statement of the case (SOC).  The veteran 
thereafter filed a timely, but blank, VA Form 9.    

The veteran has requested an effective date prior to October 
3, 2002, for the award of service connection for the shrapnel 
wound of his left leg.  See Statement from the veteran, dated 
October 11, 2004.  This matter is referred to the RO for 
appropriate action.

The issue of entitlement to an effective date prior to 
October 3, 2002, for the award of service connection for 
scarring of the left posterolateral leg is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

On October 21, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he was satisfied with his appeal involving 
entitlement to service connection for hypertension with left 
ventricular hypertrophy, claimed as a cardiovascular 
condition, and entitlement to increased initial ratings for a 
shrapnel wound of the left leg and scarring of the left 
posterolateral leg.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to 
service connection for hypertension with left ventricular 
hypertrophy, claimed as a cardiovascular condition.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to an 
increased initial rating for shrapnel wound of the left leg.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

3.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to an 
increased initial rating for scarring of the left 
posterolateral leg.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

On October 21, 2004, prior to the promulgation of a decision 
in the appeal, the Board received a statement from the 
veteran indicating that he was satisfied with the combined 
evaluation for his service-connected disabilities and that, 
as far as he was concerned, his claim had "been settled."  
See October 2004 statement in support of claim.  This 
statement acts as a withdrawal of the veteran's appeal.  See 
also December 2007 informal hearing presentation.  As such, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The claim of entitlement to service connection for 
hypertension with left ventricular hypertrophy, claimed as a 
cardiovascular condition, is dismissed without prejudice.

The claim of entitlement to an increased initial rating for 
shrapnel wound of the left leg is dismissed without 
prejudice.

The claim of entitlement to an increased initial rating for 
scarring of the left posterolateral leg is dismissed without 
prejudice.


REMAND

Unfortunately, a remand is required.  As noted above, in a 
June 2004 Decision Review Officer Decision, service 
connection for scarring of the left posterolateral leg was 
granted as directly related to military service, effective 
from October 3, 2002.  In a statement received by the RO on 
October 14, 2004, the veteran notes that he is not pleased 
with the retroactive pay (back pay) that he received for his 
leg injury, as he only received back pay from the time of his 
claim.  It appears from this statement that the veteran is 
voicing his disagreement with the effective date assigned for 
award of service connection for scarring of the left 
posterolateral leg.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no 
issuance of a SOC, the Board should remand, rather than 
refer, the issue to the RO for the issuance of an SOC.  The 
June 2004 rating decision established an effective date of 
October 3, 2002 for the grant of service connection for 
scarring of the left posterolateral leg.  The veteran 
submitted a NOD, contending that he disagreed with the date 
on which he began receiving compensation.  See October 2004 
statement in support of claim.  The record before the Board, 
however, does not show that the RO issued a SOC concerning 
the issue of an earlier effective date.

Accordingly, the case is REMANDED for the following action:

Issue a SOC concerning the veteran's 
disagreement with the effective date 
assigned in the June 2004 rating decision 
for the award of service connection for 
scarring of the left posterolateral leg.  
He should be informed that a timely 
substantive appeal must be filed to 
perfect his appeal as to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


